TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00315-CV


Crystal Spurck, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NO. 17, 416, HONORABLE JOE CARROLL, JUDGE PRESIDING


O R D E R
PER CURIAM
		The reporter's record in this accelerated appeal was originally due on May 23, 2011. 
See Tex. R. App. P. 35.1(b).  Upon the request of Valerie Dees, deputy court reporter for the 27th
District Court, Lampasas County, the time for filing the record was extended to October 21, 2011. 
Dees now requests that the Court extend the deadline for filing the record to November 30, 2011.
		Dees is ordered to file the reporter's record no later than November 30, 2011.  See
Tex. R. App. P. 35.3(b).  No further extension of time will be granted.  See Tex. R. App. P. 37.3(a)(1).
		It is ordered November 1, 2011.

Before Chief Justice Jones, Justices Pemberton and Henson